PER CURIAM.
The appellants appeal from convictions and sentences for armed robbery, kidnapping, and the use of a firearm during a felony. We conclude that under the facts of these cases, Faison v. State, 426 So.2d 963 (Fla.1983), does not entitle the appellants to relief from their kidnapping convictions. We further conclude that any error in the giving of an instruction on flight was harmless beyond a reasonable doubt. See Fenelon v. State, 594 So.2d 292 (Fla.1992). The appellee concedes that the trial court erred in entering judgments of conviction and sentences for both armed robbery and the use of a firearm in the commission of a felony. See Cleveland v. State, 587 So.2d 1145 (Fla.1991); Hall v. State, 517 So.2d 678 (Fla.1988). The appellee also concedes that the appellants were sentenced under erroneously prepared guidelines score-sheets, resulting in higher sentences.
Accordingly, we affirm the convictions for armed robbery and kidnapping, we reverse the convictions for use of a firearm in the commission of a felony, and we vacate the sentences imposed on the armed robbery and kidnapping counts and remand for resentencing under properly prepared guidelines scoresheets.
MINER, ALLEN and KAHN, JJ., concur.